Citation Nr: 1311843	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1974 to July 1994.  This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2012, the Veteran provided testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The issues of entitlement to service connection for a low back disability and tinnitus are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

No hearing loss disability has been present at any time during the pendency of the claim.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in April 2008, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service treatment records and post-service private treatments records have been obtained.  In addition, the Veteran was afforded an appropriate VA examination in June 2008.  Neither the Veteran nor his representative has identified any outstanding evidence that could substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The service treatment records show no diagnosis of or treatment for hearing loss.  In connection with his May 1994 separation examination, the Veteran reported a history of hearing loss.  Audiometric testing revealed the following: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
5
LEFT
15
10
10
15
5

In June 2008, the Veteran underwent a VA audiometric examination.  The claims file was reviewed.  The examiner noted that there was normal hearing in November 1986 and that there was mild hearing loss in the right ear in May 1994.  The Veteran currently complained of difficulty understanding speech  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
10
LEFT
5
15
10
20
10

Speech audiometry revealed speech recognition ability of 100 percent in both ears. The examiner found the Veteran's hearing was clinically normal bilaterally.  

In a statement dated in April 2008, a coworker of the Veteran stated that he has known the Veteran for the past 4 years and that the Veteran seems to have a hearing problem.  In another statement dated in April 2008, another co-worker of the Veteran reported that he had worked with the Veteran for the past 8 years and that the Veteran has decreased hearing capacity.

At his hearing before the undersigned in October 2012, the Veteran testified that he was a boiler technician in service and was exposed to loud noises and that when he entered service there was no hearing protection.  He indicated that there was no hearing protection until the Navy began to improve it in the 1980's.   

Although the Veteran has reported experiencing hearing loss and there is lay and medical evidence supporting the presence of some hearing impairment, the VA examination provided in response to the Veteran's claim shows that he does not have sufficient hearing impairment to qualify as a disability for VA compensation purposes.  In fact there is no evidence showing the presence of hearing impairment to the required degree in service or subsequent to service.  The Board has considered the Veteran's contentions and has found the Veteran to be credible but he is not competent to state that he has hearing impairment to the degree required to establish the presence of hearing loss disability for VA compensation purposes.  Moreover, even if the Veteran were competent to state such an opinion, his lay opinion would be of lesser probative value than the medical evidence showing that he does not have hearing loss disability in either ear.

Accordingly, the claim for service connection for bilateral hearing loss disability must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for bilateral hearing loss disability is denied. 


REMAND

The Veteran contends that he his currently diagnosed back disorder, degenerative disc disease, is related to his service.  His service treatment records show that he was seen in service in April 2003 with complaints that included mild low back pain that increased when he lays down to the point that he has trouble sleeping.  He also complained of bilateral thigh pain.  Examination showed mild back pain on range of motion.  No diagnosis relating to the back was given.  At separation in May 1994, he reported a history of recurrent back pain.  Private records document treatment of a current back disorder beginning in 2004, diagnosed as lumbosacral degenerative disc disease.  The Veteran has not been afforded a VA examination in conjunction with this claim.  Although the Veteran's representative stated at the hearing before the undersigned that the Veteran had undergone a VA examination regarding the back disorder, no examination report to that effect is in the claims file or in the Veteran's Virtual VA file.  As such, the Board finds the Veteran should be afforded a VA medical examination regarding his low back disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally the Veteran testified at his hearing that he had just seen his private examiner regarding his back the Friday prior to his hearing.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran is also seeking service connection for tinnitus.  He contends that the disability began in service and is attributable to his noise exposure in service.  At the hearing before the undersigned, the Veteran described excessive noise exposure in service and stated that he first noticed tinnitus while he was in service in the 1980s.  He acknowledged that he told a VA examiner in June 2008 that the tinnitus started four years prior to that examination, but he clarified that what he intended to convey was that the tinnitus became a problem four years prior to the examination and not that it actually began at that time.  The Board has found the Veteran to be a credible historian and has therefore determined that he should be afforded another VA examination to determine the etiology of his tinnitus.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the etiology of all low back disorders present during the period of the claim.  Any indicated studies should be completed.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.

Based upon the review of the Veteran's pertinent history and the examination results, the examiner must provide an opinion with respect each low back disorder present during the period of the claim as to whether there is a 50 percent or greater probability that the disorder originated in service or is otherwise related to service.

For purposes of the opinion(s), the examiner should assume that the Veteran is credible.

The rationale for each opinion expressed must be provided.  If any requested opinion cannot be provided, the examiner should explain why.

3.  The Veteran also should be afforded an examination by an examiner with sufficient expertise to determine the etiology of his tinnitus.  Any indicated studies should be completed.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.

Based upon the review of the Veteran's pertinent history and the examination results, the examiner must provide an opinion as to whether there is a 50 percent or greater probability that the Veteran's tinnitus originated in service or is otherwise related to service.

For purposes of the opinion(s), the examiner should assume that the Veteran is credible.

The rationale for the opinion must be provided.  If the requested opinion cannot be provided, the examiner should explain why.

4.  The RO or the AMC should also undertake any other indicated development.

5.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished an appropriate supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


